UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 07-6156



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

          versus


FELIX ANTONIO      COLON,   a/k/a   Felix   Anthony
Colon,

                                                 Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:01-cr-00021-RAJ)


Submitted:   March 29, 2007                     Decided:   April 6, 2007


Before MOTZ, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Felix Antonio Colon, Appellant Pro Se. Charles Philip Rosenberg,
United States Attorney, Alexandria, Virginia, Laura Marie Everhart,
Assistant United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Felix Antonio Colon appeals the district court’s order

denying his motion to compel specific performance based upon the

Government’s purported breach of plea agreement.   We have reviewed

the record and find no reversible error.    Accordingly, we affirm

for the reasons stated by the district court.   See United States v.

Colon, No. 2:01-cr-00021-RAJ (E.D. Va. Dec. 14, 2006). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                           AFFIRMED




                              - 2 -